Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 & 8-22 are allowed over the prior art of record.
REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1, 16 and 20 as amended distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 1:		“A method comprising:
receiving, via a processor, a request for performing a bulk migration of customer circuits from a first router to a second router, wherein each customer circuit of the customer circuits comprises a physical electrical connection or a physical optical connection of a physical layer of a customer endpoint device to a network service provider device, wherein the bulk migration of the customer circuits from the first router to the second router comprises a physical change of a connectivity of the physical electrical connection or the physical optical connection from the first router to the second router;
	extracting, via the processor, for the bulk migration one or more active statuses from the first router;

	configuring, via the processor, the second router with the one or more configurations that are generated;
	issuing, via the processor, an order for performing the bulk migration, wherein the bulk migration is to be performed during a cutover schedule;
	determining, via the processor, whether the particular bulk migration is performed successfully, wherein the determining of whether the bulk migration is performed successfully is made by performing one or more automated tests for verifying the connectivity of each of the customer circuits when a cutover is completed, and wherein the verifying the connectivity for each customer circuit comprises comparing, for each of the customer circuits, an active status of each of the customer circuits on the second router against a respective active status of each of the customer circuits that was captured from the first router;
	activating, via the processor, the one or more configurations for the second router, when the bulk migration is performed successfully; and
	deactivating, via the processor, the first router, when the bulk migration is performed successfully”.  
Dependent claims 2-5, 8-15, 17-19 & 21-22 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449